Name: Commission Regulation (EU) NoÃ 468/2010 of 28Ã May 2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing
 Type: Regulation
 Subject Matter: fisheries;  criminal law
 Date Published: nan

 29.5.2010 EN Official Journal of the European Union L 131/22 COMMISSION REGULATION (EU) No 468/2010 of 28 May 2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), in particular Articles 27 and 30 thereof, Whereas: (1) Chapter V of Regulation (EC) No 1005/2008 lays down procedures for the identification of fishing vessels engaged in illegal, unreported and unregulated fishing (IUU fishing vessels) as well as procedures for establishing an EU list of such vessels. Article 37 of that Regulation provides for actions to be taken against fishing vessels included in that list. (2) According to Article 27 of Regulation (EC) No 1005/2008, the EU list should contain IUU fishing vessels identified by the Commission. (3) According to Article 30 of that Regulation, the EU list should also comprise fishing vessels included in the IUU vessel lists adopted by regional fisheries management organisations. (4) Until the Commission directly identifies other fishing vessels as being engaged in illegal, unreported and unregulated fishing, the EU list will only contain vessels included in the IUU vessel lists adopted by regional fisheries management organisations. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 For the purpose of this Regulation EU IUU vessel list means a list of fishing vessels engaged in illegal, unreported and unregulated fishing as referred to in Article 27 of Regulation (EC) No 1005/2008. Article 2 The EU IUU vessel list is established in the Annex. This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 1. ANNEX EU IUU vessel list PART A Vessels listed in accordance with Article 27 of Regulation (EC) No 1005/2008 PART B Vessels listed in accordance with Article 30 of Regulation (EC) No 1005/2008 IMO (1) ship identification number/RFMO Reference Vessels name (previous name) (2) Flag State (2) Listed in RFMO (2) 20080003 ABDI BABA 1 (EROL BÃ LBÃ L) Bolivia (previous flag: Turkey) ICCAT 20060010 ACROS No 2 Unknown (latest known flag: Honduras) ICCAT 20060009 ACROS No 3 Unknown (latest known flag: Honduras) ICCAT 7306570 ALBORAN II (WHITE ENTERPRISE) Panama NEAFC, NAFO, SEAFO ALDABRA Togo CCAMLR, SEAFO 7036345 AMORINN Togo CCAMLR, SEAFO BALENA Unknown (latest known flag: Vanuatu) IOTC BHASKARA No 10 Unknown (latest known flag: Indonesia) IATTC BHASKARA No 9 Unknown (latest known flag: Indonesia) IATTC BHINEKA Indonesia IATTC BIGARO Togo CCAMLR, SEAFO 20060001 BIGEYE Unknown ICCAT 20040005 BRAVO Unknown ICCAT CAMELOT Unknown IATTC 6803961 CARMELA (GOLD DRAGON) Togo (previous flag: Equatorial Guinea) CCAMLR, SEAFO 20080002 CEVAHIR (SALIH BAYRAKTAR) Bolivia (previous flag: Turkey) ICCAT CHIA HAO No 66 Unknown (latest known flag: Belize) IATTC 8713392 CHU LIM Togo CCAMLR, SEAFO 6607666 CONSTANT Equatorial Guinea CCAMLR, SEAFO 7322897 CORVUS Panama CCAMLR, SEAFO 20080001 DANIAA (CARLOS) Unknown (latest known flag: Guinea Conakry) ICCAT 8422852 DOLPHIN (OGNEVKA) Russia NEAFC, NAFO, SEAFO 9042001 DRACO-1 Panama CCAMLR, SEAFO DRAGON III Unknown IATTC 8604668 EROS DOS (FURABOLOS) Panama NEAFC, NAFO, SEAFO 20080005 GALA 1 (MANARA II/ROAGAN) Unknown (latest known flag: Libya) ICCAT GOIDAU RUEY No 1 Panama IATTC 7020126 GOOD HOPE Nigeria CCAMLR, SEAFO 6719419 GORILERO (GRAN SOL) Unknown (latest known flag: Sierra Leone) NEAFC, NAFO, SEAFO GUNUAR MELYAN 21 Unknown IOTC 7322926 HEAVY SEA Panama CCAMLR, SEAFO HIROYOSHI 17 Indonesia IATTC HOOM XIANG 11 Malaysia IOTC 7332218 IANNIS 1 Unknown NEAFC, NAFO, SEAFO JIMMY WIJAYA 35 Indonesia IATTC JINN FENG TSAIR No 1 Chinese Taipei WCPFC JYI LIH 88 Unknown IATTC 20060007 LILA No 10 Unknown (latest known flag: Panama) ICCAT 7815337 LINA (SEIFUKU MARU No 35) Indonesia (previous flag: Japan) WCPFC LINGSAR 08 Indonesia IOTC 20040007 MADURA 2 Unknown ICCAT 20040008 MADURA 3 Unknown ICCAT 8707240 MAINE Guinea Conakry NEAFC, NAFO, SEAFO 20060002 MARIA Unknown ICCAT MARTA LUCIA R Colombia IATTC 20060005 MELILLA No 101 Unknown (latest known flag: Panama) ICCAT 20060004 MELILLA No 103 Unknown (latest known flag: Panama) ICCAT MINAKO Indonesia WCPFC MING YU SHENG 8 Unknown (latest known flag: Belize) IATTC 7385174 MURTOSA Togo NEAFC, NAFO, SEAFO 8721593 NEMANSKIY Unknown NEAFC, NAFO, SEAFO 20060003 No 101 GLORIA (GOLDEN LAKE) Unknown (latest known flag: Panama) ICCAT 20060008 No 2 CHOYU Unknown (latest known flag: Honduras) ICCAT 20060011 No 3 CHOYU Unknown (latest known flag: Honduras) ICCAT 9230658 NORTH OCEAN China CCAMLR, SEAFO 20040006 OCEAN DIAMOND Unknown ICCAT 7826233 OCEAN LION Unknown (latest known flag: Equatorial Guinea) IOTC ORCA Unknown (latest known flag: Belize) IATTC 20060012 ORIENTE No 7 Unknown (latest known flag: Honduras) ICCAT 9404285 PARSIAN SHILA Iran IOTC PERMATA Unknown (latest known flag: Indonesia) IATTC PERMATA 1 Indonesia IATTC PERMATA 138 Unknown (latest known flag: Indonesia) IATTC PERMATA 2 Indonesia IATTC PERMATA 6 Indonesia IATTC PERMATA 8 Indonesia IATTC PERMATA 102 Unknown (latest known flag: Indonesia) IATTC 6622642 PERSEVERANCE Equatorial Guinea CCAMLR, SEAFO 6706084 RED (KABOU) Panama NEAFC, NAFO, SEAFO 6818930 REX Togo CCAMLR, SEAFO REYMAR 6 Unknown (latest known flag: Belize) IATTC 7388267 ROSS Togo CCAMLR, SEAFO 8221947 SENTA (SHIN TAKARA MARU) Panama (previous flag: Japan) WCPFC 20080004 SHARON 1 (MANARA I/POSEIDON) Unknown (latest known flag: Libya) ICCAT 20050001 SOUTHERN STAR 136 (HSIANG CHANG) Unknown (latest known flag: Saint Vincent and the Grenadines) ICCAT 7347407 SUNNY JANE Unknown NEAFC, NAFO, SEAFO TA FU 1 Unknown IATTC TCHING YE No 6 Unknown (latest known flag: Belize) IATTC 9319856 TROSKY (PALOMA V) Cambodia CCAMLR, SEAFO 6905408 TYPHOON-1 Togo CCAMLR, SEAFO WEN TENG No 688 Unknown (latest known flag: Belize) IATTC 9230672 WEST OCEAN China CCAMLR, SEAFO YU FONG 168 Chinese Taipei WCPFC YU MAAN WON Unknown (latest known flag: Georgia) IOTC 7321374 YUCATAN BASIN (ENXEMBRE ) Panama NEAFC, NAFO, SEAFO 9037537 ZEUS (TRITON-1) Togo (previous flag: Sierra Leone) CCAMLR, SEAFO (1) International Maritime Organisation. (2) For any additional information consult the websites of the RFMOs.